Citation Nr: 1802869	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the thoracolumbar spine, evaluated as 40 percent disabling prior to June 1, 2015, and characterized as intervertebral disc syndrome (IVDS) with degenerative disc disease of the thoracolumbar spine, rated 60 disabling, from June 1, 2015.

2.  Entitlement to an increased evaluation for radiculopathy of the right lower extremity, evaluated as 10 percent disabling prior to December 11, 2014, and as 20 percent disabling from December 11, 2014.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to September 29, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1992 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision, which reduced the rating assigned for the Veteran's low back disability from 40 percent to 20 percent, effective March 1, 2009; and a June 2009 rating decision that reduced the evaluation for radiculopathy of the right lower extremity from 10 percent to noncompensable, effective from September 1, 2009.  The rating decisions were both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claims file was subsequently transferred to the RO in Nashville, Tennessee.

A February 2014 Board decision found that the reductions were improper, and restored a rating of 40 percent for degenerative disc disease of the thoracolumbar spine and 10 percent for radiculopathy of the right lower extremity.  The decision went on to remand the issues of entitlement to higher disability ratings for the disabilities.  A July 2015 rating decision increased the evaluation for radiculopathy of the right lower extremity to 20 percent effective December 11, 2014.  A March 2016 rating decision granted TDIU effective September 29, 2015.  The issues of entitlement to a higher rating for degenerative disc disease of the thoracolumbar spine and radiculopathy of the right lower extremity were remanded again in May 2016.  A July 2016 rating decision re-characterized the Veteran's spine condition as IVDS with degenerative disc disease of the thoracolumbar spine, and raised the evaluation to 60 percent effective June 1, 2015.

The issues on appeal have been expanded to include entitlement to a TDIU prior to September 29, 2015.  The December 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, also indicated that the Veteran had not worked since July 1, 2009, and attributed this unemployment to her back pain as well as PTSD.  The record thus reasonably reflects that the Veteran argues that she has been unemployable prior to September 29, 2015 due, in part, to one of the disabilities on appeal.  Therefore, a TDIU claim is part of her claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In March 2017 the Board remanded for additional development, specifically a VA examination to ascertain the severity and functional loss of the Veteran's back disability, to obtain treatment records from a private hospital, which are relevant to the Veteran's claim for TDIU, and to provide the Veteran VCAA notice and assistance with regard to her claim for TDIU.  To date, not one of these actions has been completed.  Stegall v. West, 11 Vet. App 268, 271 (1998)  (holds that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required to obtain compliance with the remand directives ordered in the March 2017 Board remand.

The Board notes that in December 2011, VA received notice that requested treatment records from S. F. Hospital would not be provided because the authorization had not been signed by the patient within 12 months of the medical facility receiving the records request.  This response is curious, considering that the pertinent VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, was signed by the Veteran in October 2011, well within the 12-month window described.  To date, there is no indication in the record that VA followed up to correct the error, or that a second attempt was made to obtain the records from S. F. Hospital.  As the Veteran indicated that these records concern her back and sciatica treatment in 2010, they are highly relevant to the claims on appeal.  A second attempt to obtain the Veteran's private treatment records is required by 38 C.F.R. § 3.159(e).  

A June 2015 VA examination of the spine noted that the Veteran had flare-ups, and described the impact of these flare-ups as limited prolonged sitting, standing, bending, and lifting.  The examiner did not adequately discuss functional loss during flare-ups.  The Court in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Under DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) , an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement,  excess fatigability, or incoordination."  The examination report noted that degree of loss of range of motion can only be speculated, but did not explain whether he was unable to provide the requested information without speculation because of a deficiency in the state of general medical knowledge, or by a deficiency in the record, as required by Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Upon remand, a new examination should be performed that appropriately addresses flare-ups.  

This new examination should also comply with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Correia Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The VA examination reports of record, including the report related to the most recent June 2015 examination report, do not comply with Correia.  

Additionally, the Veteran has not been provided a VCAA notice letter with respect to the TDIU claim.  Such a letter should be provided upon remand.

The claims folder should also be updated to include VA treatment records compiled since January 22, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board observes several pieces of returned mail in the Veteran's file.  In September 2017, the Veteran submitted a Statement in Support of Claim with her current address, as well as her new married name, and a statement noting that the social security number listed under her name was incorrect.  It does not appear the RO has responded to this correspondence.

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's information to include her current address and name, as well as her correct social security number. 

2.  Provide the Veteran and her representative with VCAA notice as to the issue of entitlement to a TDIU. 

3.  Obtain all treatment records for the Veteran from the Jack C. Montgomery VA Medical Center in Muskogee, Oklahoma and all associated outpatient clinics dated from January 22, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

4.  After obtaining current authorization, make a second attempt to obtain private treatment records from S. F. Hospital, as identified by the Veteran in an October  2011 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  If S. F. Hospital indicates that there is some deficiency in the records request, an attempt should be made to cure the identified deficiency.  If no response is received, provide the Veteran with notice informing her of (1) VA's inability to obtain records from S. F. Hospital; (2) what steps were taken to obtain the records; and (3) that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C. § 5103A(b)(2)(B) ( 2012).

5.  Forward the claims file to an appropriate VA examiner.  After reviewing the evidence, the examiner should comment on the functional impact of the Veteran's service-connected disabilities, considered in combination with her ability to maintain substantially gainful employment consistent with her educational and occupational history, without regard to age or non-service connected disabilities, prior to September 29, 2015.  A complete rationale must be provided for any comments made by the examiner.
6.  After completing the above development, schedule the Veteran for a VA examination to ascertain the nature and severity of her IVDS with degenerative disc disease and the current severity of her right lower extremity radiculopathy.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination report should record the results of range of motion testing of the lumbosacral spine for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and why.  

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the lumbar spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017). 

6. After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




